ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-411, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), HARRY G. PARKIN, formerly of ROBBINSYILLE, who was admitted to the bar of this State in 1972, and who has been temporarily suspended from the practice of law since March 23, 2005, be disbarred, and the Court having ordered respondent to show cause on November 29, 2016, why he should not be disbarred or otherwise disciplined;
And respondent thereafter having consented to disbarment, and the Court this date having accepted the disbarment by consent (D-20-16; 078232);
And good cause appearing;
*7It is ORDERED that the decision of the Disciplinary Review Board in DRB 15-411 is hereby dismissed as moot, and the Order to Show Cause issued in this matter is hereby discharged.